Citation Nr: 0106986	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-27 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder.  

2.  Entitlement to service connection for a neurologic 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1970 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that determination, the RO (1) denied the 
appellant's request to reopen a previously denied claim of 
service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD), and (2) determined 
that a previously denied claim of service connection for a 
neurologic disorder should also not be reopened.  As 
discussed in the Board's February 1998 Remand, the 
neurologic-disorder claim had never previously been 
adjudicated, and thus the claim is properly one of service 
connection in the first instance.  

Because the Board herein determines that the appellant has 
presented new and material evidence to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, including PTSD, that issue is as stated on the 
title page of this decision. 


FINDINGS OF FACT

1.  By letter dated August 13, 1991, the RO informed the 
appellant of an August 1991 rating decision, wherein it 
denied the appellant's application to reopen the previously 
denied claim of service connection for a psychiatric disorder 
and PTSD.  

2.  Evidence concerning a psychiatric disorder and PTSD 
submitted subsequent to the August 1991 rating decision is 
not duplicative or cumulative of the evidence previously of 
record and should be considered to fairly adjudicate the 
claim.  

3.  The appellant's current psychiatric symptomatology is 
related to his drug use during service.  

4.  The evidence does not include credible supporting 
evidence verifying that the claimed in-service stressors 
actually occurred.  

5.  The evidence does not relate a neurologic disorder, 
including multiple sclerosis, which was initially manifested 
in February 1990 to service or to any applicable presumptive 
period.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated during acting service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2000).  

2.  A neurologic disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disorder and PTSD

In a May 1989 rating decision, the RO denied the appellant's 
claim of service connection for a psychiatric disorder and 
PTSD.  The RO notified him of that decision in a letter dated 
May 30, 1989.  He disagreed in a timely manner and the RO 
issued a statement of the case in August 1989.  However, the 
appellant did not perfect his appeal by filing a timely 
substantive appeal, thereby ensuring the finality of the May 
1989 rating decision.  The appellant subsequently sought to 
reopen his claim, and the RO in an August 1991 rating 
decision essentially denied the claim on the merits.  The RO 
informed him of this decision by letter dated August 13, 
1991, and he did not file a timely notice of disagreement.  
One year thereafter that decision became final.  See 
38 C.F.R. § 20.200 (appeal consists of a timely filed written 
notice of disagreement and, after VA has furnished a 
statement of the case, a timely filed substantive appeal); 
38 C.F.R. § 20.302(a) (notice of disagreement must be filed 
within one year of notification of an adverse rating action).

A final rating decision may not normally be addressed again, 
unless it is reopened by the submission of new and material 
evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Evans (Samuel) v. Brown, 9 Vet. App. 
273, 284 (1996).  The prior evidence of record is vitally 
important in determining whether evidence is new for purposes 
of deciding whether to reopen a claim.  Id.  Whether new and 
material evidence is submitted is a jurisdictional test - if 
such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

Before the RO at the time of the August 1991 rating decision, 
the record included the following evidence:

? Service personnel records, which showed that the Air 
Force awarded the appellant the Vietnam Service Medal 
and the National Defense Service Medal, trained him as 
an intelligence analyst and reconnaissance analyst, and 
assigned him to the 7th Air Force at Tan Son Nhut Air 
Base near Saigon beginning in September 1970.  

? The service medical records, which revealed a normal 
enlistment examination in February 1970.  After his 
return from Vietnam, in October 1971, the appellant was 
admitted to a service medical facility with a diagnosis 
of paranoid psychosis secondary to drug ingestion.  He 
then was treated at two other service medical 
facilities and the reports of hospitalization indicated 
that he used drugs several times during his tour in 
Vietnam, including LSD and heroin.  With treatment, his 
general suspiciousness and paranoid ideation moderately 
improved, but he continued to have trails, patterns, 
and superimposition of images.  The diagnosis was toxic 
psychosis.  He was discharged from a medical facility 
in December 1971 with a diagnosis of improved drug 
habituation.  A separation examination in February 1972 
revealed no psychiatric complaints and an abnormal 
psychiatric clinical evaluation.  It was noted that he 
had a drug problem as well as a personality disorder, 
that following treatment he returned to his duty 
station under the influence of drugs and in a bad 
psychological state, and that further evaluation 
revealed a diagnosis of inadequate personality.  On 
this basis, he was administratively discharged.  The 
examiner further opined that "[a]s long as this man 
continues on active duty, he will no doubt, continue to 
abuse drugs in order to cope with the pressures the Air 
Force presents to him."  

? VA examination in November 1988, that indicated, based 
on a review of the claims file and evaluation of the 
appellant, diagnoses of PTSD and bipolar disorder.  It 
was noted that the appellant complained of nightmares, 
flashbacks, anxiety, anger, and lack of energy.  He 
informed the examiner that he drank prior to service, 
and then began using drugs as well.  He indicated he 
had some gruesome memories of experiences when in 
groups doing drugs, when reviewing intelligence 
photographs of casualties, and when watching human 
remains being pulled from wreckage after an ammunition 
depot exploded.  

? An April 1989 statement, in which the appellant 
indicated that he worked at Tan Son Nhut Air Base as an 
intelligence analyst, where in February 1971 a 
Vietnamese girl put LSD into his drink without his 
knowledge.  He described how for three days he 
hallucinated and was cared for by a friend.  He 
indicated he still had flashbacks from this LSD trip.  
He also noted that in December 1970 he witnessed the 
explosion of a large ammunition dump near Pleiku, which 
wounded and killed U.S. personnel; he stated he watched 
some die.  He also stated that in October 1971 he 
turned himself over for psychiatric treatment and that 
the hospital and medication experience resulted in 
nightmares.  

? VA examination in June 1991 that revealed the 
appellant's complaints of nightmares, flashbacks, 
depression, inability to hold employment, and survivor 
guilt.  He felt unable to communicate his experiences 
in Vietnam, although he noted that his problems began 
in Vietnam when someone slipped him some LSD.  The 
diagnoses included PTSD - immediate onset, alcohol 
abuse in remission, dysthymia, and bipolar disorder.  

In denying the claim in August 1991, the RO determined that, 
while the evidence illustrated a current psychiatric disorder 
and PTSD, service connection could not be established because 
the medical evidence did not show a connection between 
service and a psychiatric disorder, nor did the evidence 
verify the claimed in-service stressors.  The evidence 
received after August 1991 included the following:

? VA clinical records dated in November 1988 showed 
diagnoses of atypical psychosis with depressive 
features and rule out bipolar disorder.  

? VA hospital records dated in May and June 1991 included 
diagnoses of adjustment disorder and passive dependent 
personality, both secondary to numerous financial and 
psychosocial problems, including a recent diagnosis of 
multiple sclerosis.  

? VA clinical records from October 1991 to February 1992 
showed that the appellant had depression, anxiety, and 
adjustment disorders, and problems in relationships 
with others.  

? A private medical statement in October 1992 indicated 
that the appellant had a bipolar disorder and 
depression, first treated in August 1992.  

? VA examination in March 1994 diagnosed schizophrenic 
disorder.  His father indicated he had episodic 
psychiatric treatment.  

? Copies of service department letters written to the 
appellant's parents, included a February 1971 letter 
from a service chaplain informing them of his well 
being in Vietnam, although it was also noted he was not 
happy with Vietnam or military life.  November 1971 
letters informed his parents of his admission to 
service medical facilities for psychiatric treatment, 
and February 1972 letters told them of his separation 
under honorable conditions.  

? A VA clinical psychologist wrote in an October 1995 Vet 
Center report that the appellant was brought to the 
center by his father, who stated that the appellant 
separated from service in a nearly unresponsive state, 
with the help of family functioned reasonably well for 
a number of years thereafter, and more recently had 
receded into a near unresponsive state.  The report 
noted short-term memory impairment, discomfort in 
discussing Vietnam, and inability to identify specific 
traumatic experiences.  Also noted was the in-service 
use of drugs, and the resulting psychosis.  The 
psychologist indicated that it was unclear whether his 
condition was caused by neurologic disease or a relapse 
into the previous psychotic state, although the 
similarity of his behavior suggested the latter 
interpretation.  

? A transcript of a hearing before the undersigned showed 
that the appellant stated he did not understand why he 
was hospitalized during service, although he did know 
that he saw a psychiatrist during service.  His father 
testified that when he picked the veteran up from the 
service medical facility, his son did not know him.  
After about one year at home, he functioned well in the 
atmosphere of his family and their business.  He 
married, but divorced sometime thereafter, and the 
appellant's father told of a conversation with the 
appellant's former spouse to the effect that the 
appellant had frequent and violent flashbacks, 
nightmares, and anxiety attacks.  The father noted that 
after the family sold its firm, the appellant worked 
for the new owners for some time, then was fired for 
absenteeism.  

? The VA clinical psychologist wrote in a June 1998 Vet 
Center report that there was little change in the 
appellant's condition since October 1995.  It was noted 
that the appellant's family believed he experienced 
significant psychological trauma while in Vietnam, as 
supported by the service medical and departmental 
records.  The psychologist indicated that the 
appellant's behavior supported this hypothesis despite 
the fact that he was unable to provide specific 
memories of events in Vietnam.  He became visibly 
upset, crying as he viewed pictures of Vietnam that 
were designed to evoke comment, only nodding or shaking 
his head.  The psychologist opined that the appellant 
had extremely painful feelings with regard to Vietnam, 
but was incapable of relating the events that gave rise 
to these feelings.  

? In a September 1998 letter, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
responding to an inquiry from the RO, provided the RO 
with information concerning air attacks on Tan Son Nhut 
Air Base near Saigon.  During the period from September 
1970 to September 1971, when he was assigned to Tan Son 
Nhut, this information indicated that Tan Son Nhut was 
attacked on a single day in August 1971 with three 
rounds in a stand off attack.  There were no 
casualties.  In December 1970, there was one two-round 
stand off attack at Pleiku, without casualties.  

? Copies of service department records received in August 
2000, including copies of letters to the appellant's 
parents dated in 1971 and 1972 and service personnel 
records.  There were various department records and 
letters concerning the appellant's separation from 
service that offered no information other than that he 
was separated after a period of psychiatric 
hospitalization due to drug use.  In addition, these 
documents included his performance reports for the 
periods February 1970 to July 1971, which indicated 
that he was well qualified, performed his duties in a 
conscientious manner, promoted a positive attitude 
among his unit, possessed excellent leadership skills, 
and was fully capable of assuming increased 
responsibilities.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  See Evans, 9 Vet. App. at 285 (new and material 
evidence is measured against when the claim was last finally 
disallowed and need be probative only as to each element that 
was a specified basis for the last disallowance).  

As noted above, the RO denied the claim in August 1991 
because the medical evidence did not show a connection 
between service and a psychiatric disorder, nor did the 
evidence verify the claimed in-service stressors.  The 
evidence received after August 1991 provides further 
information concerning the appellant's service in Vietnam, 
thereby addressing the latter reason for the denial.  The 
additional service department records discussed the 
appellant's in-service activities, and the USASCRUR report 
discussed the frequency and casualties associated with 
attacks on the places identified by the appellant.  This 
information, which provides a more complete picture of the 
alleged stressors, is material because it adds additional 
detail against which to assess the alleged stressors.  

Furthermore, the VA clinical psychologist's statements in 
October 1995 and June 1998 addressed the question of a 
relationship between any in-service stressor and the 
appellant's current symptomatology.  In October 1995, the 
psychologist indicated the similarity of the appellant's 
behavior in service to his current symptomatology suggested a 
relapse into a previous psychiatric state.  The June 1998 
statement indicated the psychologist's opinion that the 
appellant's family believed he experienced significant 
psychological trauma while in Vietnam, and that the 
psychologist opined that the appellant had extremely painful 
feelings with regard to Vietnam.  These reports addressed 
another reason for the previous denial.  Because the 
additional evidence received after August 1991 addressed the 
reasons for the earlier denial, that evidence is new and 
material, thereby warranting reopening of the claim.  

The Board now proceeds to the merits of the claim.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Because the appellant 
served continuously for 90 days or more during a period of 
war, psychosis manifest to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The evidence includes various psychiatric diagnoses other 
than PTSD.  VA examinations in November 1988 and June 1991 
diagnosed bipolar disorder.  The June 1991 VA examination 
also diagnosed dysthymia, and the VA examination in March 
1994 showed a schizophrenic disorder.  Additionally, VA 
clinical records in 1988, 1991, and 1992 noted adjustment 
disorder, depression, anxiety, atypical psychosis, and 
passive dependent personality.  This evidence thereby 
satisfies the initial element of service connection for a 
psychiatric disorder.  Moreover, the service medical records 
indicated that the appellant was hospitalized for paranoid 
psychosis, thereby satisfying the second element requiring 
evidence of an in-service psychiatric symptomatology.  

Service connection, though, also requires medical evidence 
linking the current psychiatric symptomatology to that shown 
in service.  In this case, the evidence in its entirety 
connects the psychosis and post-service symptomatology to 
drug use, for which direct service connection cannot be 
granted.  See Allen v. Principi, No. 99-7199, slip op. at 17 
(Fed. Cir. Feb. 2, 2001) (compensation precluded for primary 
alcohol abuse disabilities and secondary disabilities that 
result from primary alcohol abuse); VA O.G.C. Prec. Op. 02-98 
(Feb. 10, 1998) (compensation precluded for injury or disease 
resulting from alcohol or drug abuse).  The service medical 
records noted that the psychosis was secondary to drug use.  
The veteran recalled, as noted in the VA examination in 
November 1988, that he used drugs and alcohol in service, 
although he recalled in an April 1989 statement and at the VA 
examination in June 1991 that he used drugs and alcohol 
against his will.  The VA and private medical records from 
about 1988 to 1992 were silent as to the etiology of the 
symptomatology, as was the VA examination in March 1994.  The 
VA psychologist's October 1995 statement indicated she was 
unclear whether there was a relationship, although three 
years later in a June 1998 statement she stated the current 
symptoms were more likely related to a relapse of the drug 
induced psychosis.  

The point of all this is that the evidence includes no 
competent medical evidence linking the current psychiatric 
symptoms to something other than the appellant's in-service 
drug use, for which service connection cannot be granted.  
Therefore, because the evidence does not include competent 
medical evidence relating the current psychiatric symptoms to 
some other etiology, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a psychiatric 
disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
was accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  See Gaines v. West, 11 Vet. 
App. 353, 357 (1998) and Cohen (Douglas) v. Brown , 10 Vet. 
App. 128, 136-37 (1997) (PTSD requires evidence of a current 
disorder, an in-service stressor, and a link between the 
two).  See generally 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(generally, service connection may be granted for disability, 
even when found many years after service, that results from 
disease or injury incurred in or aggravated by service).  

The VA examinations in November 1988 and June 1991 diagnosed 
PTSD, thereby satisfying the initial element of a PTSD 
service-connection claim under either version of section 
3.304(f).  The record does not indicate that the appellant 
was engaged in combat with the enemy.  During service he was 
an intelligence analyst, working from an air base in Vietnam.  
He received no citations or decorations that might signify 
combat, such as a Purple Heart Medal or a Combat Infantryman 
Badge.  Therefore, under either version of section 3.304(f) 
the record must include credible supporting evidence that the 
claimed in-service stressor occurred.  

The service personnel and department records showed only that 
he served in Vietnam from September 1970 to about September 
1971, when he returned to duty in the United States.  He was 
an intelligence analyst assigned to Tan Son Nhut Air Base 
and, he asserted, at Pleiku.  During this period, the 
information provided by USASCRUR revealed some attacks on 
those locations, but none in which there were any casualties.  
Thus, the service personnel and department records do not 
offer credible supporting evidence of a claimed in-service 
stressor.  

Moreover, the service medical records offered compelling 
reasons to doubt the veracity of the appellant's claims that 
he experiences such stressors in service.  Those records 
indicated that on his return from Vietnam he was admitted for 
psychiatric treatment, with resulting diagnoses of paranoid 
psychosis, toxic psychosis, and personality disorder.  The 
predicate for these diagnoses was drug ingestion, without any 
mention of any stressors arising from his experiences in 
Vietnam.  It was only later, in the VA examination in 
November 1988 at the earliest, that the appellant indicated 
that he reviewed photographs of casualties as part of his 
duties and watched human remains being pulled from the 
wreckage of an exploded ammunition depot.  His allegations 
are inconsistent with the information contained in the 
service medical records, and are also inconsistent with his 
later descriptions of his in-service experiences.  In an 
April 1989 statement he reported, and in June 1991 told a VA 
examiner, that a Vietnamese girl put LSD into his drink, and 
in still later statements and medical records it was noted 
that the appellant was unable to recall his experiences in 
Vietnam.  

Service connection for PTSD requires credible supporting 
evidence of an in-service stressor.  His family's belief that 
he experienced some unspecified trauma in service is 
insufficient due to their lack of medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence).  
Compare Layno v. Brown, 5 Vet. App. 465, 469 (1994) 
(layperson can provide an eyewitness account of visible 
symptoms).  It may well be that his family witnessed a 
significant change in the appellant's behavior following his 
service, but the service medical and departmental records 
point to drug use as the reason for that change, rather than 
some unspecified trauma.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  

II.  Service Connection for a Neurologic Disorder

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  See Pond, 12 Vet. App. at 346; Hickson, 12 Vet. 
App. at 253 (there must be medical evidence of current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of disease or injury, and medical evidence 
linking the two).  Because the appellant served continuously 
for 90 days or more during a period of war, other organic 
diseases of the nervous system manifest to a degree of 10 
percent within one year from the date of termination of such 
service and multiple sclerosis manifest to a degree of 10 
percent within seven years from the date of termination of 
such service shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record relevant to this claim includes the 
following:  

? The service medical records were silent as to any 
neurologic disorder.  The February 1972 separation 
examination noted a normal neurologic clinical 
evaluation.  

? Private hospital treatment records dated in August 1990 
revealed that the appellant complained of inability to 
move his right foot and headaches beginning in February 
1990.  An MRI concluded a differential diagnosis of 
demyelinating process and ischemic/infarction.  A CT 
scan was negative except for evidence of a right-sided 
infarct.  A physician concluded that the cause of the 
lesion had not been determined, but that at the 
appellant's age the most likely cause would be multiple 
sclerosis, although with his smoking habit there was 
also the possibility of infarction causing the right-
sided weakness.  Other possible etiologies included 
brain tumor, AV malformation, and stroke versus 
multiple sclerosis.  

? Private hospital treatment records dated later in 
August 1990 showed that the appellant complained on 
admission of right facial droop and right arm weakness.  
He had a significant past medical history of right foot 
weakness with a differential diagnosis of stroke versus 
multiple sclerosis.  The diagnosis was transient 
ischemic attack, etiology unclear.  Considerations also 
included functional migraine versus other etiology.  

? A private neurologic examination in October 1990 
indicated that the appellant complained of headaches 
and transient right-sided neurologic deficits, 
beginning in February 1990.  The diagnosis was vascular 
or demyelinating condition producing transient 
neurologic impairment.  An MRI suggested a vascular 
rather than demyelinative origin.  

? VA clinical records from October 1990 to May 1991 
indicated that the appellant complained of headaches, 
disorientation, and other neurologic problems.  

? VA examination in June and July 1991 indicated that the 
appellant complained of constant headaches, lack of 
concentration, and depression.  He denied convulsions, 
syncope, and other neurologic symptoms, but had been 
going to a private medical facility for treatment of 
cephalgia and possible demyelinating symptoms.  The 
diagnoses included obesity, psychiatric disorders, 
multiple sclerosis versus vasculitis in remission, and 
considerable functional overlay.  

? A private April 1993 clinical record indicated that the 
appellant complained of right facial weakness, 
difficulty speaking, and fatigue for three days before 
treatment, after beginning a new job.  The diagnosis 
was Bell's palsy and exhaustion.  

? VA hospital records in May 1993 showed a diagnosis of 
probable multiple sclerosis.  He presented with 
complaints of right-sided weakness, headaches, and 
slurred speech starting one week before admission.  He 
revealed a similar series of symptoms in 1989, which 
was diagnosed as possible multiple sclerosis, although 
diagnostic testing was negative.  

? VA clinical records in August 1993 revealed 
exacerbation of multiple sclerosis symptomatology that 
resolved with medication.  

? VA hospital records in December 1993 indicated that the 
appellant had a history of probable multiple sclerosis 
diagnosed in May 1993 and worsening mental status for 
the previous two months.  After diagnostic testing, 
including brain MRI, the diagnosis continued to be 
probable multiple sclerosis, but ischemic etiology 
could not be ruled out.  

? VA clinical records in February 1994 showed that the 
appellant had multiple sclerosis diagnosed in 1990.  

? VA examination in March 1994 indicated the appellant 
was diagnosed by spinal tap with multiple sclerosis 
while being evaluated for right-sided paralysis in 
1990.  The final diagnosis was multiple sclerosis.  

? VA MRI of the brain in July 1994 revealed that the 
abnormal symptoms could be due to either ischemic 
demyelination or from demyelinating conditions such as 
multiple sclerosis.  

? A March 1995 VA electroencephalogram showed that this 
was an abnormal record, and the examiner noted the 
likelihood of vascular disease.  

? At the transcript of the September 1997 hearing, the 
appellant's father testified that the appellant 
received his initial treatment for multiple sclerosis 
at a private medical facility in about 1990.  


There is no doubt that the appellant has a current neurologic 
disorder, variously described as multiple sclerosis or a 
vascular disease, thereby satisfying the initial element of a 
service-connection claim.  The evidence outlined above 
identifies neurologic impairment, including diagnoses of 
possible multiple sclerosis, as early as February 1990.  The 
service medical records are silent as to any neurologic 
disorder during service, and the remainder of the evidence 
does not identify such a disorder from the appellant's 
separation from service in February 1972 to the initial 
findings in February 1990.  

The key consideration, therefore, is whether the record 
includes medical evidence linking the current findings to 
service.  As for the diagnosis of multiple sclerosis, that 
disorder is presumed to have been incurred in service if it 
is manifested to a degree of 10 percent within seven years 
from separation, even without evidence of it during service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In this case, the evidence discussed above consistently 
described the onset of the disorder as occurring in February 
1990, about 18 years after he separated from service, well 
beyond the seven-year presumptive period.  Thus, service 
connection is not warranted for multiple sclerosis based on 
this presumptive basis.  Moreover, the evidence does not 
include any indication that an examiner opined that multiple 
sclerosis found 18 years after separation was related to 
service or to an event in service.  Similarly, the 
appellant's neurologic symptoms first noted in about February 
1990 were also linked to vascular disease, but there is no 
indication that examiners determined a vascular disease, if 
present, was related to service or an in-service event.  For 
these reasons, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a neurologic disorder.  

III.  Duty to Assist Requirements

VA has a duty to assist the appellant in the development of 
evidence pertinent to the claim.  Prior to November 9, 2000, 
that obligation was governed by 38 U.S.C.A. § 5107 (West 
1991).  On that date, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which extensively modified the 
adjudication of all pending claims by eliminating the well-
grounded-claim requirement and revising the duty to assist.  
The revised obligations, which are more beneficial to the 
appellant, require VA to provide application forms and notify 
the appellant of an incomplete application; provide him with 
notice of required information and necessary evidence; make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate the claim, including VA, private, 
and service records, and other records held by a Federal 
agency; and provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision.  

In this case, the RO received a complete application from the 
appellant; obtained VA, private, and service department 
records relevant to the claim; and afforded him relevant VA 
examinations to determine the nature and etiology of the 
claimed disabilities.  In addition, the Board remanded the 
case in February 1998, after which the RO asked the appellant 
to provide any additional details concerning his treatment 
and contacted USASCRUR in an attempt to verify the alleged 
stressors.  The Remand also directed that a VA psychiatric 
examination be conducted if necessary.  Such an examination 
was not conducted, but given the analysis discussed above 
that the record does not include credible supporting evidence 
of a claimed in-service stressor, the Board determines that 
such an examination was unnecessary.  The Board finds that VA 
has satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim and, on appellate 
review, sees no areas in which further development may be 
fruitful.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is denied.  

Entitlement to service connection for a neurologic disorder 
is denied.  



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 


